The offense charged is driving an automobile while intoxicated and the punishment assessed is two years in the penitentiary.
There are four bills of exception contained in the record and they each go to the question of the cross-examination of appellant's character witnesses and will be discussed together.
The first bill complains because the court permitted the state to prove by the witness, Glenn, that he did not know that he had heard so much about the appellant drinking, but that he had heard something about it and that he didn't hear about the appellant making an assault upon two women who were in the car with him, pulling off their clothes and throwing their hats away, but that he did hear something about his having two women up there and that he was drunk and fighting and made an assault on both of them.
Bill No. 2 complains at the court's action in permitting the district attorney to prove by Murphy, one of the appellant's character witnesses, that he had heard that the appellant was out in a Ford car and was drinking and had an accident on the road between where witness lived and the city of Dallas.
Bill No. 3 complains at the court's action in permitting the district attorney to prove by appellant's character witness that he heard about the appellant making an assault on two women in a car on June 7.
Bill No. 4 complains at the court's action in refusing to give appellant's special charge withdrawing the foregoing testimony from the consideration of the jury.
Bill of exception No. 2 is qualified with the statement that said questions were permitted to test the knowledge of the *Page 558 
witness in regard to the general reputation of the defendant as a good law-abiding citizen and that the district attorney asked the witness if he had heard of the defendant being drunk and making an assault upon some woman at another time and place during the same afternoon of the day on which he was charged with driving a car while intoxicated.
A similar explanation is made by the court of bill No. 1 and of bill No. 3.
We think no error is shown in regard to this matter:
"A witness to the good character of accused may be asked upon cross-examination whether he had heard rumors of particular and specific charges or acts of accused inconsistent with the character he was called to prove, not to establish the truth of such charges, but to test his credibility and enable the jury to weigh his evidence."
Townsley v. State, 103 Tex.Crim. Rep.; Underhill's Criminal Evidence, 3rd Ed. Sec. 82; Johnson v. State, 92 Tex. Crim. 582,  241 S.W. 484; Rose v. State, 92 Tex. Crim. 560,244 S.W. 1009; Williamson v. State, 74 Tex. Crim. 289,167 S.W. 360; Blue v. State, 106 S.W. 1157. Many other authorities sustaining this rule will be found listed under Sec. 184, p. 117, Branch's Ann. Tex. P. C.
Appellant in his brief recognizes the rule above stated but makes the further proposition that this rule has never been extended to warrant testimony of acts of the accused on cross-examination in such close juxtaposition to the offense being tried as to be virtually a part of such offense. We think a careful analysis of the record in this case, including the court's qualifications of the bills, is entirely sufficient to show that the questions asked and the answers made by the witnesses do not trench upon the rule last stated. In fact, the court in his qualification of one of the bills specifically states that the matter inquired about took place at another time and place from that at which the offense was alleged to have been committed.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.